Title: To John Adams from James Warren, 3 January 1774
From: Warren, James
To: Adams, John


     
      Dr. Sir
      Plymo. Jany. the 3d. 1774
     
     I Received your last and am to Acknowledge that the Contents of it gave me great pleasure. I have for some time thought it necessary that the People should strike some Bold stroke and Try the Issue. They have long enough Submitted to Oppressions and Insults following one another in A rapid Succession without finding any Advantage. They have now Indeed passed the River and left no retreat and must therefore Abide the Consequences. What those will be seems to be the great matter of Speculation and as People are determined by Reason or by the frightful List of Scarecrows and Bugbears (mentioned in your last and which are Employed on this Occasion) their speculations will differ. As your Judgment will be regulated by the first I should be glad to hear it. I think the Ministry have one way at least to avoid the necessity of Advancing or retreating at this time and that is by laying the Blame of the whole on their own and East India Compy. officers who have drove the People to this desperate step. And this, Justice and Truth (Company they have not been used too), will Countenance them in. In what proportion this Blame is to be laid to Each may be Adjusted Among them and if they quarrel in the settlement of that Matter we may Avail ourselves of the old Proverb. I Admire Doanes reasoning and if he was not Assisted by the Author of the Letter in the Methodical Arraignment of his Propositions I think he reasoned better on this, than any other Occasion. I made good Use of your Letter without mentioning the Authors Name to Encounter the Tory Bugbears and Allay the frightful Apprehensions they had raised in some minds Otherwise firm. I Congratulate you on the Union of Sentiment and Spirit prevailing through the Continent, which makes even our Toric Protestors hang their Ears, and may in Time Affect the Obdurate Heart and Inveterate Resolution of H——n himself especially when he finds himself forsaken by a Tryon. The recantation made in Boston by one of our Protestors has sickend some Others. Divers of them Intending to Boston last week are still at Home. I am Inclined to think many or several Others here will follow his Example, tho’ great Pains are taken to prevent it. I am Obliged to write in A great Hurry the Bearer haveing determind to go sooner this Morning than I Expected. I can therefore only Add that Mrs. Warren Joins in Com­pliments and Regards to Mr. and Mrs. Adams and that I am with great Sincerity Your Friend and Humb. Servt,
     
      Jas. Warren
     
    